AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                           FILED
                                    UNITED STATES DISTRICT COUR .                                     T'        NOV 1 9 2018
                                          SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK US DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN ACRI                \IHNA.T ('AIO!V          DEPUTY
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                               v.
                 KYLE ROBERT JAMES (I)
                                                                        Case Number:        09CR2446-BEN

                                                                     MERLE N. SCHNEIDEWIND
                                                                     Defendant's Attorney
REGISTRATION NO.                87093198
o-
THE DEFENDANT:
00   admitted guilt to violation ofallegation(s) No.        6, 7, 8 OF THE ORDER TO SHOW CAUSE.


D    was found guilty in violation of allegation(s) No.                                               after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature ofViolatiou
            6                     nv I, Committed a federal, state, or local offense
            7                     nv I, Committed a federal, state or local offense
            8                     nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                                                                   09CR2446-BEN
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                KYLE ROBERT JAMES (1)                                                       Judgment - Page 2 of 2
CASE NUMBER:              09CR2446-BEN

                                                   IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Two (2) years as to each of the three federal violations consecutively and all three federal violations to run consecutive to
the sentence imposed in Superior Court of California, city of San Diego (East County Division), case number
SCE338859. Total federal custodial time is six (6) years.



D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




o     The defendant is remanded to the custody of the United States Marshal.

o     The defendant shall surrender to the United States Marshal for this district:

      D     at                              A.M.               on

      D     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
      D     on or before

      o     as notified by the United States Marshal.

      o     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
I have executed this judgment as follows:

      Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL




                                                                                                           09CR2446-BEN
